Citation Nr: 0523136	
Decision Date: 08/23/05    Archive Date: 09/09/05

DOCKET NO.  98-04 764A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
November 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.

In August 1999, the Board confirmed the denial of the claim 
on appeal, and the veteran filed an appeal with the United 
States Court of Appeals for Veterans Claims (Court).  The 
Court, in response to a Joint Motion for Remand and to Stay 
Further Proceedings, issued a March 2000 order vacating the 
August 1999 Board decision and remanding for a decision with 
more adequate reasons and bases in accordance with Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990), Shoemaker v. Derwinski, 
3 Vet. App. 248 (1992), and Mittleider v. West, 11 Vet. App. 
181 (1998).

In September 2000, the Board again confirmed the denial of an 
evaluation greater than 30 percent for the veteran's service-
connected PTSD.  The veteran then filed an appeal with the 
Court.  In a December 2002 memorandum decision, the Court 
vacated the September 2000 Board decision and remanded for 
readjudication and a decision supported by an adequate 
statement of reasons and bases.  The Board then remanded this 
case back to the RO for further development in September 
2003.  The case has since been returned to the Board.

The instant Board decision grants a 70 percent rating.  The 
question of whether a rating in excess of 70 percent is 
warranted must be remanded to the RO for further development 
because the RO has never considered the criteria for rating 
mental disorders in effect prior to November 7, 1996 and the 
veteran's increased rating claim was received prior to that 
date.  While the Board would ordinarily remand the entire 
matter under such circumstances, aside from the fact that the 
record as is supports a grant of 70 percent under either the 
old or current applicable rating criteria, this appeal has 
been pending for more than 7 years and, despite a Court Order 
granting a Joint Motion for Remand for the Board to provide 
more adequate reasons and bases for its decision, the same 
Acting Board Member issued another decision that was 
inadequate on the same grounds, which was promptly appealed, 
vacated and remanded by the Court.  

It is also pertinent to point out that, subsequent to these 
actions, and after the undersigned determined that another 
remand was necessary to obtain a more current psychiatric 
examination, the veteran, through his representative, 
attempted to appeal the Board remand, claiming, in part, that 
the Board should be mandated to issue a decision to be 
compliant with the Court's last Order, rather than be 
permitted to remand the appeal again.  The Court denied this 
petition as the Board remand did not constitute a final 
decision, citing, among other things, Breeden v. Principi, 17 
Vet. App. 475, 478 (2004).  The Court also denied the 
veteran's request to treat his opposition as a petition for 
extraordinary relief in the nature of a writ of mandamus, 
pointing out that, even if it construed the argument as such, 
extraordinary writs cannot be substituted for appeals and 
that the Board's most recent remand for needed development 
prior to readjudication was not inconsistent with the Court's 
Order.  

Notwithstanding the denial of the veteran's most recent 
petition and the procedural defect noted above, the amount of 
time that has elapsed and the particular events during the 
course of this appeal demands that, at this stage, if a 
favorable decision can be granted in part then the Board 
should do so.  Accordingly, the instant decision increases 
the veteran's 30 percent rating to 70 percent, effective from 
the date of receipt of the claim.  Because of the procedural 
defect noted above, the remaining aspect of the claim, 
whether a 100 percent rating is warranted either on a 
scheduler or extraschedular basis, must be REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant if further action is required on 
his part.

The Board also notes that once a veteran submits evidence of 
a medical disability, makes a claim for the highest possible 
rating, and submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) that an informal claim 
identify the benefit sought has been satisfied and VA must 
consider whether a veteran is entitled to a total disability 
based upon individual unemployability (TDIU).  Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001); VAOPGCPREC 12-2001 
(July 6, 2001).  In this case, in its August 1999 remand, the 
RO was instructed to send out an SSOC on the issue of whether 
the veteran's Substantive Appeal (VA Form 9) was untimely in 
perfecting his appeal of the RO's denial of his claim for a 
TDIU.  The SSOC was sent to the veteran but there is no 
indication that he responded.  It is apparent that he was 
employed during this period of time.  However, he has 
subsequently be come unemployed and has asserted, in essence, 
that he was unable to continue working because of his PTSD.  
It is pertinent to note that having one service-connected 
disability rated at 70 percent disabling as a result of this 
Board decision, the veteran does meet the threshold criteria 
for entitlement to TDIU under 38 C.F.R. § 4.16.  Under these 
circumstances, the Board finds that a claim for a TDIU is 
raised by the record.  Id.  This matter is referred to the RO 
for appropriate action.  


FINDINGS OF FACT

The veteran's PTSD is productive of occasional suicidal 
ideation, a flat affect, depressed and anxious moods, and 
other symptoms that are consistent with severe social and 
industrial impairment or occupational and social impairment 
with deficiencies in most areas.


CONCLUSION OF LAW

The criteria for a 70 percent evaluation for PTSD have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 4.1, 4.7, 4.132, Diagnostic Code 9411 (prior 
to November 7, 1996); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2004).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2004).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2004).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  

As discussed in more detail below, sufficient evidence is of 
record to increase the veteran's rating for his PTSD from 30 
to 70 percent, effective from the date of receipt of the 
claim (October 2, 1996).  Therefore, no further development 
is needed with respect to the only aspect of his claim 
addressed herein.  The remaining issue of whether a rating in 
excess of 70 percent is warranted is addressed in the remand 
below.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In cases 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.

In an August 1994 rating decision, the Wichita VARO granted 
service connection for PTSD in view of the veteran's receipt 
of the Combat Infantryman Badge and a PTSD diagnosis from a 
July 1994 VA examination report.  In view of the fact that a 
Global Assessment of Functioning (GAF) score of 80 was 
assigned at that time, a zero percent evaluation was assigned 
by the RO as of May 1994.

VA treatment records dated from October 1996 to September 
1998 reflect that the veteran participated in group therapy 
during that time.  Symptoms noted during this period include 
flashbacks, frequent nightmares, intrusive thoughts, 
depression, anxiety, an exaggerated startle response, 
concentration difficulties, and relationship problems.  In 
September 1997, the veteran reported that he had quit his job 
and took early retirement.  

The veteran filed a formal claim for a rating in excess of 30 
percent for his PTSD in September 1997.  The RO, in 
subsequently granting the claim to 30 percent (the rating 
that is the subject of this appeal), determined that an 
outpatient clinic record dated October 2, 1996 was an 
informal claim for the benefit; hence, that is the date of 
receipt of claim.  

The veteran underwent a VA PTSD examination in November 1997, 
during which he reiterated that he had recently taken an 
early retirement in view of his stress at work.  Subjective 
complaints included crying spells, intrusive thoughts and 
images, a restricted range of affect, difficulty 
concentrating, difficulty sleeping, a depressed mood, easy 
fatigability, and decreased appetite and libido.  Upon 
examination, he was alert and fully oriented.  He denied 
auditory, visual, olfactory, and gustatory hallucinations, 
but he described "tactile hallucinations" that reminded him 
of leeches in Vietnam.  He denied thought insertion, 
withdrawal, broadcasting, and suicidal and homicidal 
ideation, but he admitted to thought blocking.  His judgment 
was intact, but his insight was partial.  Concentration was 
intact to structured questions.  He described his mood as 
tired, and his affect was noted to be sad, anxious, and 
congruent to thought content.  The examiner noted an 
exacerbation of symptoms in the past three years and 
diagnosed chronic and severe PTSD and depressive disorder, 
not otherwise specified.  A GAF score of 40 was assigned, 
based on his "employment failure," marital failure, and 
mood difficulties.

Based on this examination report, the RO, in the appealed 
January 1998 rating decision, increased the veteran's 
evaluation for PTSD to 30 percent, effective, as noted above, 
from October 2, 1996.

During his June 1998 VA hearing, the veteran indicated that 
his PTSD continued to result in nightmares, emotional 
episodes, flashbacks, and intrusive thoughts.  He noted that 
he was doing temporary work for a telecommunications company 
and was "off right now waiting for" another assignment.  

A VA physician's note, dated in September 1998, indicates 
that the veteran "has a new full-time job, likes this and is 
doing better."  A further record, dated in April 1999, 
contains a notation that the veteran "continues to work full 
time and reports that this is going well."  

Following the Board's September 2003 remand, the veteran 
underwent a further VA PTSD examination in April 2005.  
During this examination, he noted that he had worked from 
July 1997 to 2000 and then from June 2000 to January 2005 but 
was laid off from the latter job "after he got into a 
conflict with his supervisor's boss."  He reported periodic 
suicidal ideation and getting into verbal arguments with 
others.  Upon examination, the veteran's mood was dysphoric, 
and his affect was flat.  His thought content was without 
auditory or visual hallucinations and suicidal or homicidal 
ideations.  He had a depressed mood often, not severe, and 
his mood was anxious when around many people or strangers or 
during situations where he felt he had no control.  Other 
findings included "OK" impulse control, sleep impairment, 
and lack of concentration.  The diagnosis was PTSD, with 
depressed and anxious features.  The examiner assigned a GAF 
score of 50 due to PTSD (periodic suicidal ideation or 
thoughts of death, few to no friends, an inability to 
maintain a job for extended periods of time, conflicts with 
people of authority, difficulty around crowds, a flat affect, 
a depressed and anxious mood, and difficulty concentrating).

At the time the veteran's original claim was filed, PTSD was 
evaluated using criteria from the general rating formula for 
psychoneurotic disorders.  See 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996).  Under this formula, a 30 percent rating 
required definite or "moderately large" impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people, with psychoneurotic symptoms 
resulting in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
impairment.  Id. The VA General Counsel, in response to an 
invitation by the United States Court of Appeals for Veterans 
Claims (Court) to construe the term "definite" in a manner 
that would quantify the degree of impairment, concluded that 
"definite" is to be construed as "distinct, unambiguous, and 
moderately large in degree."  It represents a degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large." O.G.C. Prec. 9-93, 59 
Fed. Reg. 4752 (1994).  See also Hood v. Brown, 4 Vet. App. 
301 (1993).

A 50 percent evaluation was appropriate where the ability to 
establish and maintain effective or favorable relationships 
with people was considerably impaired and, by reason of 
psychoneurotic symptoms, the reliability, flexibility, and 
efficiency were so reduced as to result in considerable 
industrial impairment.  A 70 percent evaluation was warranted 
for psychoneurosis manifested by severe impairment of social 
and industrial adaptability.  38 C.F.R. § 4.132 (1996).

A 100 percent (total) disability rating was assigned under 
the former criteria: (1) where the attitudes of all contacts 
except the most intimate were so adversely affected as to 
result in virtual isolation in the community, (2) where there 
existed totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior, or (3) where the individual was 
demonstrably unable to obtain or retain employment.  Id.  
Each of the above three criteria provided an independent 
basis for granting a 100 percent schedular evaluation for 
PTSD.  See Johnson v. Brown, 7 Vet. App. 95, 97, 99 (1994).

Shortly after the veteran filed his current claim, VA issued 
new regulations for the evaluation of psychiatric 
disabilities, effective as of November 7, 1996.  Under this 
section, PTSD which is productive of occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as a depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, or mild memory loss (such as forgetting names, 
directions, and recent events), warrants a 30 percent 
disability evaluation.  

A 50 percent disability evaluation encompasses PTSD 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as a 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent disability evaluation is warranted for PTSD 
manifested by occupational and social impairment, with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships. 

A 100 percent disability evaluation is warranted for PTSD 
which is productive of total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for the names of close relatives, own 
occupation, or own name. 

In increased rating cases such as this one, where the rating 
criteria is amended during the course of the appeal, the 
Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991) (holding 
that, where a law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to appellant should and will apply unless Congress 
provides otherwise or permits the Secretary to do 
otherwise)); see also VAOPGCPREC 7-03; VAOPGCPREC 3-00; 38 
U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114 (2003).  
The Board finds nothing in the cited legal authority that 
precludes consideration of the former rating criteria after 
the effective date of the current criteria.  In this case, as 
explained below, the veteran meets the criteria for a 70 
percent rating under the old or new criteria.

The Board finds that the currently assigned 30 percent 
evaluation is not adequate to contemplate the veteran's PTSD 
symptomatology.  First, the examiner who examined the veteran 
in November 1997 found his PTSD to be severe in degree, and 
the assigned GAF scores of 40 and 50 are suggestive of a high 
degree of social and occupational impairment under the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders, Fourth Edition (DSM-IV).  
Second, the veteran's April 2005 VA examination revealed a 
flat affect, a symptom contemplated in the criteria for a 50 
percent evaluation.  Third, during this same examination, the 
veteran reported periodic suicidal ideation (though not shown 
on examination); this symptom is included in the criteria for 
a 70 percent evaluation.  The high level of social and 
occupational impairment indicated in these findings, 
particularly the assigned GAF scores, suggests a severe 
disability picture consistent with the criteria for a 70 
percent evaluation.

Overall, the evidence of record supports a 70 percent 
evaluation for the veteran's service-connected PTSD.  To that 
extent, the appeal is granted.


ORDER

A 70 percent evaluation for PTSD is granted, subject to the 
laws and regulations governing the payment of monetary 
benefits; the appeal is granted to this extent only.


REMAND

The veteran filed his formal claim for a rating in excess of 
30 percent for his PTSD in September 1997.  The RO, in 
subsequently granting the claim to 30 percent, determined 
that an outpatient clinic record dated October 2, 1996 was an 
informal claim for the benefit.  At the time the veteran's 
claim was filed, PTSD was evaluated using different criteria 
from the general rating formula for psychoneurotic disorders.  
See 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  As noted 
above, where the rating criteria is amended during the course 
of the appeal, the Board must consider both the former and 
the current schedular criteria.  While an increased may not 
be made effective before the effective date of the change 
(Kuzma, supra; VAOPGCPREC 7-03; VAOPGCPREC 3-00; 38 U.S.C.A. 
§ 5110(g)), the Board finds nothing in the cited legal 
authority that precludes consideration of the former rating 
criteria after the effective date of the current criteria.  

In this case, the RO has not considered the criteria for 
rating mental disorders in effect prior to November 7, 1996.  
While the above Board decision determined that  the criteria 
for a 70 percent rating under the old or new criteria have 
been met, on a claim for an original or an increased rating, 
the appellant will generally be presumed to be seeking the 
maximum benefit allowed by law or regulations, and it follows 
that such a claim remains in controversy where less than the 
maximum benefit available is awarded.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  Thus, the issue of whether a rating in 
excess of 70 percent for PTSD must be addressed.  Since the 
Board is unable to grant such a rating based upon the current 
record, and the RO has not considered all of the applicable 
rating criteria, this aspect of the veteran's claim must be 
remanded to the RO to correct this procedural defect.  
38 C.F.R. § 19.9 (2004).  

In view of the foregoing, this case is REMANDED to the RO for 
the following action:

1.  The RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  The RO's attention is directed 
to Quartuccio v. Principi, 16 Vet. App. 
183 (2002) pertaining to the amended 
version of 38 U.S.C.A. § 5103(a), which 
requires that the Secretary identify for 
the appellant which evidence the VA will 
obtain and which evidence the appellant 
is expected to present.  The RO should 
provide the appellant written 
notification specific to his claim for a 
rating in excess of 70 percent for PTSD 
of the impact of the notification 
requirements on the claim.  The appellant 
should further be requested to submit all 
evidence in his possession that pertains 
to his claim.

Specific notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
should: (1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; (2) inform the claimant about the 
information and evidence that VA will 
seek to provide; (3) inform the claimant 
about the information and evidence the 
claimant is expected to provide; and (4) 
request or tell the claimant to provide 
any evidence in the claimant's possession 
that pertains to the claim.

2.  The RO must adjudicate the claim for 
entitlement to a rating in excess of 70 
percent for PTSD with consideration of 
the criteria for rating PTSD in effect 
prior to and from November 7, 1996. 

3.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is 
required.  If further action is required, 
the RO should undertake it before further 
adjudication of the claim.

4.  If the benefit is not granted to the 
veteran's satisfaction, the RO should 
issue another SSOC, which should contain 
notice of all relevant action taken on 
the claim and the criteria for rating 
PTSD in effect prior to November 7, 1996.  
A reasonable period of time for a 
response should be afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


